Exhibit 10.25

 

MASTER LEASE AGREEMENT
(the “Master Lease”)

 

Dated as of April 28, 2017

Master Lease No. 653

 

LESSOR:

 

Eastward Fund Management, LLC

432 Cherry Street

West Newton, MA 02465

 

CO-LESSEES:

 

Organogenesis Inc.

 

85 Dan Road

 

Canton, MA 02021

 

Attention: Timothy M. Cunningham

Phone No.: (781) 830-2323

 

 

Prime Merger Sub, LLC

 

85 Dan Road

 

Canton, MA 02021

 

Attention: Timothy M. Cunningham

Phone No.: (781) 830-2323

 

Each of the above Co-Lessees, jointly and severally (individually, a “Co-Lessee”
and collectively, the “Lessee”).

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter expressed
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

1.                                           DEFINITIONS AND RULES OF
CONSTRUCTION. Unless the context shall otherwise require, capitalized terms used
herein, but not otherwise defined herein, shall have the respective meanings
specified in Section 22 hereof.

 

2.                                           LEASE.

 

(a)                  Lessor agrees to lease to Lessee, and Lessee agrees to
lease from Lessor, under this Master Lease and any applicable Rental Schedule,
Equipment with an aggregate Total Equipment Cost of up to Twenty Million Dollars
($20,000,000) (the “Facility Amount”) on or prior to June 30, 2018 (the
“Facility Expiration Date”). Lessor and Lessee agree that $14,000,000 of the
Facility Amount will be funded on the date hereof (the “Initial Funding”) and
$6,000,000 of the Facility Amount will be funded at one time on or after
March 31, 2018, but in no event after the Facility Expiration Date (the
“Subsequent Funding”), provided that Lessee has achieved a minimum EBITDA profit
of $12,250,000 for the fiscal year ending December 31, 2017. Lessee may use the
proceeds of the Facility Amount to purchase Collateral and/or for Lessee’s
general corporate purposes. The lease of Equipment shall be subject to the terms
and conditions contained in this Master Lease and in any Rental Schedule
thereto, under which Lessee agrees to lease from Lessor the Equipment described
therein. On or before ten (10) Business Days after Lessor’s receipt of
documentation as described in Section 10 hereof, Lessor shall enter into the
applicable Rental Schedule. Lessor shall not be obligated to so enter into the
applicable Rental Schedule if at the time of such funding there shall have been
any material adverse change in the financial and/or operational condition of
Lessee, since the date of this Master Lease.

 

(b)                  This Master Lease is a master lease which sets forth the
terms and conditions that govern the lease by Lessor to Lessee of items of
Equipment specified on Rental Schedules executed and delivered by Lessor and
Lessee from time to time, the form of which is attached hereto as Exhibit 1.
Each Rental Schedule constitutes a separate and independent lease that
incorporates by reference this Master Lease and specifies the Term, the amount
of Interim Term Rent, Basic Rent and Additional Final Payment, the payment dates
on which such Interim Term

 

--------------------------------------------------------------------------------



 

Rent, Basic Rent and Additional Final Payment are due, and such other
information and provisions as Lessor and Lessee may agree. In the event of a
conflict between the provisions of a Rental Schedule and any of the provisions
of this Master Lease, the provisions of the Rental Schedule shall govern, but
only with respect to the leasing of the items of Equipment listed on such Rental
Schedule. References to “the Lease” or “this Lease” shall mean one or more
applicable Rental Schedules, as the case may be, incorporating by reference this
Master Lease. The original executed counterpart of a Rental Schedule shall be
“chattel paper” for purposes of the Uniform Commercial Code.

 

3.                                      TERM AND RENT; OBLIGATIONS
UNCONDITIONAL.

 

(a)                       The Equipment is leased for the Term, unless and until
the Term of this Lease shall sooner terminate pursuant to the terms hereof. The
Term shall commence on the date of acceptance of such Equipment as set forth on
the applicable Rental Schedule and shall expire at midnight on the date set
forth on the applicable Rental Schedule as the “Primary Term Expiration Date.”

 

(b)                                 Lessee shall pay to Lessor or an agent or
any Transferee designated by Lessor in writing, in lawful money of the United
States of America, (i) on each Interim Term Rent Payment Date as fixed rent for
the Equipment during the Interim Term, the Interim Term Rent; (ii) unless the
Interim Term Commencement Date in respect of a Rental Schedule occurs on the
first Interim Term Rent Payment Date, the Interim Term Rent set forth in such
Rental Schedule for the period between the Interim Term Commencement Date and
such first Interim Term Rent Payment Date, calculated at the daily rate set
forth in clause (i) above and payable on the Interim Term Commencement Date;
(iii) on each Basic Rent Payment Date as fixed rent for the Equipment during the
Primary Term, the Basic Rent Per Month, and (iv) on the last Basic Rent Payment
Date, in addition to the amount due on such date as described in subsection
(iii) above, the Additional Final Payment, in each case electronically by
automatic debit through Automated Clearing House (ACH) payment (and Lessee
hereby agrees to complete Lessor’s form of electronic funds transfer/automatic
debit authorization form in connection therewith), or to such address or to such
other Person as Lessor, from time to time, may designate in writing.

 

(c)                        Lessee shall also pay to Lessor or an agent or any
Transferee designated by Lessor in writing, in lawful money of the United States
of America, all Supplemental Rent. Supplemental Rent shall be paid to such
address or to such other Person as Lessor, from time to time, may designate in
writing, when due or within 30 days following Lessor’s demand therefor if there
is no due date therefor. Lessee shall perform all of its obligations under this
Lease at its sole cost and expense.

 

(d)                       Except as otherwise expressly provided herein, this
Lease is a net lease and Lessee acknowledges and agrees that Lessee’s obligation
to pay all Rent and other sums payable hereunder, and the rights of Lessor in
and to such payments, shall be absolute and unconditional and shall not be
subject to any abatement, reduction, setoff, defense, counterclaim, recovery or
recoupment due to or alleged to be due to, or by reason of, any past, present or
future claims that Lessee may have against Lessor, any Transferee, the
manufacturer or Supplier of the Equipment or any Person for any reason
whatsoever.

 

(e)                        All Rent and other amounts payable under this Lease
shall be payable in all events and in the manner and at the times herein
provided, without notice or demand, unless the obligation to pay the same shall
be terminated pursuant to the express provisions of this Lease. The obligation
to pay Rent and all other amounts under this Lease is a full recourse obligation
of Lessee.

 

4.                                      PERSONAL PROPERTY; SECURITY INTEREST AND
LIENS. Lessee covenants and agrees that:

 

(a)                       The Equipment is, and shall at all times be and
remain, personal or movable property. If requested by Lessor, Lessee shall
obtain prior to delivery of any item of Equipment or at any other time
reasonably requested by Lessor, a certificate in form satisfactory to Lessor
from all parties with a real property interest in the premises where the
Equipment may be located waiving any claim with respect to the Equipment.

 

(b)                       During the Term of this Lease, title to and/or
interest in the Equipment shall at all times be held by the Lessor, and upon
termination of this Lease, such title and/or interest shall revert to Lessee. To
the extent that this Lease is deemed not to be a “true lease” under Applicable
Law (including Section 1-201(37) of the UCC), Lessee hereby grants Lessor a
security interest in the Equipment leased hereunder to secure the prompt payment
and

 

--------------------------------------------------------------------------------



 

performance when due of all of Lessee’s obligations under this Lease. Lessee may
not dispose of any of the Equipment except to the extent expressly provided
herein.

 

(c)                        Lessee shall not directly or indirectly create,
incur, assume or suffer to exist any Lien on or with respect to any of the
Equipment, title thereto or any interest therein, except Permitted Liens. Lessee
shall notify Lessor immediately in writing upon receipt of notice of any Lien
affecting the Equipment in whole or in part (other than a Permitted Lien), and
shall, at its own cost and expense, defend Lessor’s title and/or interest
therein against all Persons (other than Lessor) holding or claiming to hold such
a Lien on the Equipment (other than a Permitted Lien); and any losses, expenses
or costs suffered by Lessor as a result thereof shall be covered by Lessee’s
indemnity in Section 18 hereof.

 

(d)                       Lessee shall not move any item of Equipment from the
address set forth in any applicable Rental Schedule without prior written notice
to Lessor. Lessee shall not move any item of Equipment outside of the United
States of America without the prior written consent of Lessor.

 

(e)                        Lessee hereby grants to Lessor a security interest in
the collateral as set forth on Exhibit 2 attached hereto (the “Collateral”), to
secure the prompt payment and performance when due of all of Lessee’s
obligations under this Master Lease, which security interest shall remain in
full force and effect until all of Lessee’s obligations under this Master Lease
and all Rental Schedules are fully paid and satisfied. Lessee represents and
warrants that the security interest granted herein shall be a first priority
security interest in the Collateral (exclusive of Permitted Liens).
Notwithstanding anything contained in this subsection (e) to the contrary,
Lessor understands that Lessee currently has (i) a formula-based accounts
receivable credit facility, in an amount not to exceed $25,000,000 (which amount
may be increased to $35,000,000 provided that, following such increase the
borrowing base formula as to inventory and accounts receivable shall not be
changed to be less restrictive on the Lessee without the consent of Lessor) (the
“A/R Facility”), and (ii) bank services in an amount not exceeding the amount
referenced in the Subordination Agreement (as defined below) (the “Bank
Services”; and collectively with the A/R Facility, the “Senior Facility”), with
Silicon Valley Bank (the “Senior Lender”), which Senior Facility is secured by a
lien on all or substantially all property and assets of Lessee and which lien is
a Permitted Lien hereunder. Lessor acknowledges and agrees that the security
interest granted to Lessor is subject and subordinate to the security interest
of Senior Lender in the Collateral and is subject to the provisions of the
Subordination Agreement (as defined below). Further, Lessor agrees to execute
and deliver such agreements and documents as may be reasonably requested by
Lessee from time to time which set forth the subordination and intercreditor
provisions described in this subsection (e) upon terms reasonably required by
Senior Lender and reasonably acceptable to Lessor (the “Subordination
Agreement”). Lessee hereby irrevocably authorizes Lessor at any time and from
time to time to file in any Uniform Commercial Code jurisdiction any Financing
Statements and amendments thereto without notice to Lessee as Lessor deems
appropriate in its sole discretion in order to perfect Lessor’s security
interest in the Collateral.

 

5.                                      INSTALLATION, MAINTENANCE AND REPAIR.

 

(a)                       Maintenance. At all times during the Term of this
Lease, Lessee shall be solely responsible, at its own expense, for the delivery,
installation, use, possession, operation, storage, de-installation, and drayage
of the Equipment by a party reasonably acceptable to Lessor. Additionally,
Lessee agrees, at its own cost and expense, to be responsible for the
performance of all repair, replacement and maintenance required to keep, repair,
maintain and preserve the Equipment in good order and operating condition, and
in compliance with such maintenance and repair standards and procedures as are
set forth in the manufacturer’s manuals pertaining to the Equipment, and as
otherwise may be required to enforce warranty claims against each vendor and
manufacturer of each item of Equipment, and in compliance with the maintenance
and repair standards of Lessee for similar equipment and in compliance with
prudent national industry standards and with all requirements of law applicable
to the maintenance and condition of the Equipment. Lessee shall keep accurate,
complete and current records of all repair, replacement and maintenance
performed or provided on any item of Equipment and shall provide copies thereof
to Lessor promptly upon demand.

 

(b)                       Alterations, Modifications. If any item of Equipment
is required to be altered or modified in order to comply with Applicable Laws,
Lessee is obligated to make or cause to be made such alterations or
modifications. Lessee may make any other improvement or addition to the
Equipment so long as no reduction in the value of the

 

--------------------------------------------------------------------------------



 

Equipment results therefrom. All repairs, alterations, modifications,
improvements and additions to the Equipment shall immediately become part of the
Equipment subject to the terms of this Lease. Lessee shall keep accurate,
complete and current records of all alterations or modifications (whether
required or permitted) made with respect to the Equipment and shall provide
copies thereof to Lessor promptly upon demand.

 

(c)                                  Inspection. Lessor shall be entitled to
visit the business premises of Lessee and its subsidiaries and other properties
and inspect the Equipment at the location thereof during normal business hours.

 

6.                                      USE. Lessee shall use the Equipment for
business purposes only and in a careful and proper manner and shall comply with
and conform to all Applicable Laws, insurance requirements and the operating and
maintenance instructions of the manufacturer or Supplier thereof.

 

7.                                      QUIET ENJOYMENT. So long as no Event of
Default has occurred and is continuing hereunder and subject to Section 6
hereof, Lessor warrants peaceful and quiet use and enjoyment of the Equipment by
Lessee against acts of Lessor, its agents, and anyone else acting by or on
Lessor’s behalf.

 

8.                                      ACCEPTANCE, WARRANTIES, LIMITATION OF
LIABILITY.

 

(a)    EXCEPT AS SPECIFICALLY OTHERWISE PROVIDED FOR IN THIS MASTER LEASE,
LESSEE HEREBY ACKNOWLEDGES AND AGREES THAT: THE EQUIPMENT, AND THE RIGHTS, TITLE
AND/OR INTEREST BEING CONVEYED HEREIN WITH RESPECT THERETO, ARE BEING CONVEYED
AND DELIVERED TO LESSEE “AS IS” AND “WHERE IS” WITHOUT ANY RECOURSE TO LESSOR
AND LESSOR HAS NOT MADE, AND HEREBY DISCLAIMS, LIABILITY FOR, AND LESSEE HEREBY
WAIVES ALL RIGHTS AGAINST LESSOR RELATING TO, ANY AND ALL WARRANTIES,
GUARANTIES, REPRESENTATIONS OR OBLIGATIONS OF ANY KIND WITH RESPECT THERETO,
EITHER EXPRESS OR IMPLIED OR ARISING BY APPLICABLE LAW OR OTHERWISE, INCLUDING
(A) ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, REPRESENTATIONS OR
OBLIGATIONS OF, ARISING FROM OR IN (1) MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
(2) COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE, (3) QUALITY OF
WORKMANSHIP OR THE PROVISIONS OF ANY SUPPLY CONTRACT WITH SUPPLIER OR (4) TORT
OR UNDER THE UCC OR OTHER APPLICABLE LAW WITH RESPECT TO THE
EQUIPMENT, INCLUDING ANY WARRANTY OF TITLE THERETO, FREEDOM FROM TRADEMARK,
PATENT OR COPYRIGHT INFRINGEMENT, LATENT DEFECTS (WHETHER OR NOT DISCOVERABLE),
CONDITIONS, MANUFACTURE, DESIGN, SERVICING OR COMPLIANCE WITH APPLICABLE LAW AND
(B) ALL OBLIGATIONS, LIABILITY, RIGHTS AND REMEDIES, HOWSOEVER ARISING UNDER ANY
APPLICABLE LAW WITH RESPECT TO THE MATTERS WAIVED AND DISCLAIMED, INCLUDING FOR
LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO THE EQUIPMENT, OR ANY LIABILITY
OF LESSEE OR LESSOR TO ANY THIRD PARTY, OR ANY INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (AS SUCH TERMS ARE USED IN SECTION 2-719(3) OF THE UCC, OR
OTHER APPLICABLE LAW); all such risks, as between Lessor and Lessee, are to be
borne by Lessee; Lessee acknowledges and agrees that the Equipment has been
selected by Lessee on the basis of its own judgment, and Lessee has not asked
for, been given or relied upon the skill or opinion of, or any statements,
representations, guaranties or warranties by, Lessor or its agents or
representatives in relation thereto. Lessee understands and acknowledges that
Lessor is not in the business of manufacturing, assembling or supplying
Equipment or otherwise in the business of being a vendor.

 

(b)    Lessee agrees that the only representations, warranties, guaranties or
indemnities made with respect to the Equipment are those made by the Supplier
and/or manufacturer thereof. Provided that no Default or Event of Default has
occurred and is continuing hereunder, Lessor: (i) shall cooperate fully with
Lessee with respect to the resolution of any claims by Lessee against Supplier
with respect to an item of Equipment, in good faith and by appropriate
proceedings at Lessee’s expense, (ii) subject to the initial proviso of this
sentence, hereby assigns to Lessee, for and during the Term of this Lease, any
applicable warranties, indemnities or other rights under any Supply Contracts
(excluding any refunds or other similar payments reflecting a decrease in the
value of any such Equipment, which amount shall be received by and paid to
Lessor, and applied by Lessor to reduce Lessee’s obligations to pay Rent for
such Equipment), and (iii) hereby authorizes Lessee to obtain all services,
warranties or amounts from the Supplier of such Equipment to be used to repair
such Equipment (and such amounts shall be used

 

--------------------------------------------------------------------------------



 

by Lessee to repair such Equipment). Lessee understands, acknowledges and agrees
that neither Supplier nor its salesmen or agents is an agent of Lessor or
authorized to waive, alter or add to any provision of this Lease.

 

9.                                      REPRESENTATION AND WARRANTIES. Lessee
represents and warrants for the benefit of Lessor as of the date of acceptance
of any item of Equipment for lease under this Lease:

 

(a)                       Lessee’s exact legal name is that indicated on the
Perfection Certificate and on this Master Lease. Lessee is an organization of
the type indicated and is duly organized, validly existing and in good standing
under the laws of the jurisdiction indicated on the Perfection Certificate and
is duly qualified to do business and is in good standing in that jurisdiction
and in every jurisdiction where the failure to so qualify would materially and
adversely affect Lessee; Lessee has adequate corporate power and authority to
enter into and perform this Lease. The Perfection Certificate accurately sets
forth (i) Lessee’s organizational identification number issued by the state of
its organization or accurately states that Lessee has no such number, and
(ii) Lessee’s place of business, or, if more than one, its chief executive
office as well as Lessee’s mailing address (if different than its chief
executive office). Lessee (and each of its predecessors) has not, in the past
five (5) years, changed its jurisdiction of formation, organizational structure
or type, or any organizational number assigned by its jurisdiction, and all
other information set forth on the Perfection Certificate pertaining to Lessee
and each of its subsidiaries is accurate and complete in all material respects.

 

(b)                       The Lease Documents have been duly authorized,
executed and delivered by Lessee and constitute valid, legal and binding
agreements of Lessee enforceable in accordance with their terms.

 

(c)                        The entering into and performance of the Lease
Documents by Lessee shall not violate any Applicable Law or any provision of
Lessee’s charter or bylaws or result in any breach of, or constitute a default
under, or result in the creation of any Lien (other than Permitted Liens) upon
any assets of Lessee leased hereunder or on the Equipment or Collateral pursuant
to any instrument or Applicable Law to which Lessee is a party or by which it or
its assets may be bound.

 

(d)                       There are no pending or threatened actions or
proceedings to which Lessee is a party, or otherwise affecting Lessee, before
any Governmental Authority, which if determined against Lessee, either
individually or in the aggregate, would adversely affect the financial condition
of Lessee, or the ability of Lessee to perform its obligations under, or comply
with the terms of the Lease Documents.

 

(e)                        Lessee is not in default under any obligation for the
payment of borrowed money, for the deferred purchase price of property or for
the payment of any rent under any lease agreement which, either individually or
in the aggregate, would adversely affect the financial condition of Lessee, or
the ability of Lessee to perform its obligations under, or comply with the terms
of the Lease Documents.

 

(f)                         No consent, approval or other authorization of or by
any Governmental Authority is required in connection with the consummation by
Lessee of the transactions contemplated by the Lease Documents.

 

(g)                        With respect to the Equipment, under the Applicable
Law of the state(s) in which such Equipment is to be located, such Equipment
consists solely of personal property and not fixtures.

 

(h)                       The financial statements of Lessee that have been
provided to Lessor have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the absence of footnotes and except
for year-end adjustments), and in all material respects fairly present Lessee’s
financial condition and the results of its operations as of the date of and for
the period covered by such statements, and since the date of such statements
there has been no material adverse change in such conditions or operations.

 

(i)                           With respect to the Equipment, no filing,
recordation or registration of any document or instrument was or is necessary in
order to cause Lessor to have good, valid and enforceable title and/or interest
with respect thereto, except for the filing of any required Financing
Statement(s) under the Uniform Commercial Code.

 

(j)                          Lessee has obtained all Permits necessary to
possess and use the Equipment in compliance with and as contemplated by this
Lease.

 

--------------------------------------------------------------------------------



 

(k)                       The Collateral is located at the addresses set forth
on the Perfection Certificate.

 

(l)                           Lessee has the right in or the power to transfer
the Collateral and it has good and marketable title to the Collateral, subject
to no Liens except for Permitted Liens. The security interest granted in
Section 4(e) of this Master Lease constitutes a valid and enforceable first
priority Lien in the Collateral subject to Permitted Liens.

 

(m)                   No written representation, warranty or other statement of
Lessee in any certificate or written statement given to Lessor taken together
with all such written certificates and statements given to Lessor contains any
untrue statement of material fact or omits to state a material fact necessary to
make the statements contained in the certificates and statements not misleading
in any material respect at the time when made.

 

10.                               CONDITIONS PRECEDENT.

 

(a)                                 Lessor’s agreement to enter into this Master
Lease shall be subject to the condition precedent that Lessor shall have
received all of the following, in form and substance satisfactory to Lessor:

 

(i)                      A certificate of Lessee’s Secretary or Assistant
Secretary certifying (i) the resolutions of the board of directors authorizing
the execution, delivery and performance of this Master Lease, and any related
documents, (ii) Lessee’s bylaws, (iii) Lessee’s Certificate of Incorporation and
(iv) the signatures of the officers or agents of Lessee authorized to execute
and deliver this Master Lease and other instruments, agreements and certificates
on behalf of Lessee;

 

(ii)                   A Warrant agreement (the “Warrant”) issued by Parent to
Lessor to purchase up to 233,010 shares of Common Stock;

 

(iii)               An opinion of counsel;

 

(iv)               A Perfection Certificate;

 

(v)                  A Subordination Agreement executed by (i) each Borrower
Insider with respect to the Existing Insider Notes and (ii) Massachusetts
Capital Resource Company and Life Insurance Community Investment Initiative, LLC
with respect to the Existing Subordinated Notes;

 

(vi)               Payment of the Facility Fee and all expenses of closing
(subject to the caps described in Section 21 hereof); and

 

(vii)           Such other documents or items reasonably required by Lessor.

 

(b)                                 Lessor’s agreement to enter into a Rental
Schedule with Lessee and to lease the Equipment thereunder, shall be subject to
the condition precedent that Lessor shall have received all of the following,
each in form and substance satisfactory to Lessor:

 

(i)                      The Rental Schedule, properly executed on behalf of
Lessee, and each of the schedules thereto properly completed;

 

(ii)                  Certificates of insurance required hereunder;

 

(iii)              Any Financing Statement(s) required to be filed in order to
create, in favor of the Lessor a first priority perfected security interest in
the Collateral, subject only to the Permitted Liens, shall have been properly
filed in each office in each jurisdiction required in order to create in favor
of the Lessor a perfected lien on the Collateral; and

 

(iv)              Such other documents or items reasonably required by Lessor.

 

--------------------------------------------------------------------------------



 

11.                               COVENANTS OF LESSEE. Lessee covenants and
agrees as follows:

 

(a)    Lessee shall furnish Lessor (as to itself and its subsidiaries)
(i) within one hundred eighty (180) days after the end of each fiscal year of
Lessee (commencing with the fiscal year ended December 31, 2017), a balance
sheet of Lessee as at the end of such year, and the related statements of income
and retained earnings and cash flows of Lessee for such fiscal year, prepared in
accordance with GAAP, all in reasonable detail and audited by independent
certified public accountants of recognized standing selected by Lessee;
(ii) within forty-five (45) days after the end of each quarter of Lessee’s
fiscal year a balance sheet of Lessee as at the end of such quarter, and the
related statement of income and retained earnings and cash flows of Lessee for
such quarter, prepared in accordance with GAAP (except for the absence of
footnotes and subject to normal year-end adjustments); (iii) as soon as
available, but no later than forty-five (45) days after completion, any 409A
valuation report prepared by or at the direction of Lessee; (iv) within thirty
(30) days after the end of each month of Lessee’s fiscal year, monthly financial
information of Lessee, consisting of a balance sheet of Lessee as at the end of
such month, and the related statement of income and retained earnings and cash
flows of Lessee; (v) other financial information and reports which are provided
by Lessee to the Senior Lender, at the same time that such information is so
provided to the Senior Lender; (vi) Lessee’s capitalization table promptly after
the end of each fiscal year of Lessee, and promptly after any New Issuance other
than the exercise of stock options by Lessee’s current or former employees;
(vii) with regard to the Senior Facility, copies of the borrowing base
certificates and compliance certificates furnished to Senior Lender, within
thirty (30) days of the closing of each month, (viii) promptly upon receipt,
statements of accounts from Lessee’s primary banking institutions and investment
accounts managers; and (ix) such other financial information, operating reports
and budgets as Lessor may reasonably require. Lessee may discharge its
obligations under clauses (i) and (ii) of this Section 11(a) by furnishing to
Lessor within ten (10) days after the date on which they are filed, all regular
periodic reports, forms and other filings required to be made by Lessee and
including its financial statements to any governmental agency or instrumentality
under Applicable Law.

 

(b)                       Upon Lessor’s request, Lessee shall promptly execute
and deliver to Lessor consents to assignments, certificates of no default and
such other documents, instruments and assurances reasonably requested by Lessor
to establish and protect its rights, title and/or interest in the Equipment and
the Collateral and to assure that the Lease Documents remain in full force and
effect.

 

(c)                        Lessee shall provide written notice to Lessor:
(i) within thirty (30) days prior to any change in its name or its place of
business or, if more than one, its chief executive office, or its mailing
address or organizational number if it has one and, if Lessee does not have such
a number and later obtains one, Lessee shall forthwith notify Lessor of such
organizational identification number of Lessee; (ii) promptly upon the
occurrence of any Default or Event of Default; (iii) promptly upon Lessee
becoming aware of the commencement or overt threat of any action or proceeding
against or affecting Lessee or the Collateral with an amount in controversy
equal to or exceeding $1,000,000; (iv) of the commencement of proceedings under
Federal bankruptcy laws, or any other insolvency laws (as now or hereafter in
effect) involving Lessee or any Person (other than Lessor) holding an interest
in the Equipment or Collateral or related property as the debtor; (v) promptly
upon Lessee becoming aware of (1) any alleged material violation of Applicable
Law by Lessee, or (2) any threatened or actual suspension, revocation or
rescission of any Permit necessary for Lessee to be in compliance with the terms
hereof; and (vi) promptly after any of the Equipment becomes lost, stolen,
destroyed, materially damaged or worn out.

 

(d)                       Lessee will not change its type of organization,
jurisdiction of organization or other legal structure.

 

(e)                        Lessee shall not attach or incorporate the Equipment
to or in any other item of equipment or any realty in such a manner that the
Equipment may be deemed to have become an accession to or a part of such other
item of equipment or realty.

 

(f)                         Lessee shall cause each principal item of the
Equipment to be marked at all times, in a plain, distinct and legible manner,
with the name of Lessor or its designee followed by the words “Lessor and
Secured Party,” or other appropriate words designated by Lessor on labels
furnished by Lessor.

 

(g)                        Lessee will (i) refrain from withholding, from
payments made by Lessee to Lessor or any Transferee under any Lease Document,
any Federal income tax under any section of the Code (including, without
limitation; Section 1442) provided that Lessee receives from any Transferee that
is a U.S. person a duly executed and valid IRS

 

--------------------------------------------------------------------------------



 

Form W-9 and from any Transferee that is a foreign person (and from Lessor, if
Lessor is a foreign person), a valid IRS Form W-8 BEN-E (and any successor form)
or other applicable IRS Form W-8 or such other form or documentation as may be
required to demonstrate to Lessee that no withholding tax is required on
payments made to such Lessor or Transferee (e.g. because such payments qualify
for the “portfolio interest” exemption under Code Section 871(h) or 881(c) or
are otherwise exempt from withholding), and (ii) timely file all required
information and other returns, if any, required under Federal income tax
regulations implementing and interpreting Section 871(h) and 881(c) of the Code.
In the absence of such documentation properly establishing a complete exemption
from withholding, Lessee shall be entitled to deduct and withhold from any
payments under any Lease Document to any Person such amounts as are required to
be deducted or withheld and such amounts shall be treated for all purposes of
the Lease Documents as having been paid to the Person to whom such amounts would
otherwise have been paid.

 

(h)                       Lessee shall not convey, sell, lease, transfer or
otherwise dispose of (collectively, a “Disposition”) all or any part of its
business or property, except for Dispositions of (i) inventory in the ordinary
course of business, (ii) non-exclusive licenses and similar arrangements for the
use of property of Lessee in the ordinary course of business or (iii) as
permitted by the Senior Facility as constituted on the date hereof or as amended
as permitted by the Subordination Agreement between Lessor and Senior Lender or
with Lessor’s consent.

 

(i)                           If Lessee prepays all or substantially all of its
Indebtedness owing to a third party, whether or not such prepayment is
voluntarily or involuntarily made by Lessee before or after any default or
acceleration of such obligations, Lessee shall pay, at Lessor’s option and
immediately upon notice from Lessor, all or any part of Lessee’s obligations
owing to Lessor hereunder.

 

(j)                          Lessee agrees to grant Lessor the management rights
described below (as to itself and its current and future direct and indirect
subsidiaries) and further agrees that it (and its current and future direct and
indirect subsidiaries) will give due consideration to such input as may be
provided by Lessor. In the event Lessor reasonably demonstrates such rights do
not satisfy the requirement of the management rights for the purpose of
qualifying Lessor’s interest in Lessee and its direct and indirect subsidiaries
as a venture capital investment for the purposes of the United States Department
of Labor “plan assets” regulation, 29 C.F.R. §2510.3-101, Lessee and Lessor
shall reasonably cooperate in good faith to agree upon mutually satisfactory
consultation rights that satisfy such regulation, including with respect to
Lessee’s direct and indirect subsidiaries. Lessor will be entitled to the
following rights: (i) to discuss, and provide advice with respect to, the
business operations, properties and financial and other conditions of Lessee and
its subsidiaries with their respective officers, employees and directors and the
right to consult with and advise their respective senior management (the “Senior
Management”) on matters materially affecting the business and affairs of Lessee
and its subsidiaries; (ii) to submit business proposals or suggestions to Senior
Management from time to time with the requirement that one or more members of
Senior Management discuss such proposals or suggestions with Lessor within a
reasonable period after such submission and the right to call a meeting with
Senior Management in order to discuss such proposals or suggestions; and
(iii) (a) to examine the books and records of Lessee and its subsidiaries, and
(b) to request such other information at reasonable times and intervals in light
of the normal business operations of Lessee and its subsidiaries concerning the
general status of the business, financial condition and operations of Lessee and
its subsidiaries but only to the extent such information is reasonably available
to Lessee and its subsidiaries and in a format consistent with how Lessee and
its subsidiaries maintain such information.

 

(k)                       Lessee shall not create, incur, assume or be liable
for any Indebtedness, other than Permitted Indebtedness.

 

(l)                           Notwithstanding and without limiting the negative
covenants contained herein, at the time that Lessee forms any direct or indirect
domestic subsidiary or acquires any direct or indirect subsidiary after the date
hereof, Lessee shall (i) cause such new domestic subsidiary to become a
co-lessee hereunder, (ii) provide to Lessor appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in the case of a new domestic subsidiary and pledging sixty-five
percent (65%) of the direct or beneficial ownership interest in the case of a
new foreign subsidiary, in form and substance reasonably satisfactory to Lessor,
and (iii) provide to Lessor all other documentation in form and substance
satisfactory to Lessor, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above. Any
document, agreement, or instrument executed or issued pursuant to this
subsection shall be a Lease Document.

 

--------------------------------------------------------------------------------



 

(m)                                  Lessee shall not make any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any subordinated indebtedness,
any Accrued Rent Obligations, any Existing Insider Notes or any Existing
Subordinated Notes, pay any earn-out payment, seller debt or deferred purchase
payments (including any NuTech Acquisition Deferred Consideration Payment or any
NuTech Acquisition Deferred Consideration Interest Payment), declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any capital stock of Lessee (including any
NuTech Acquisition Stock Put Obligation Payment), whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Lessee
(collectively, “Restricted Payments”), except that, so long as no Event of
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

i.                  Lessee may make Restricted Payments to any of Lessee’s
subsidiaries;

 

ii.               Lessee may, (i) purchase common stock or common stock options
from present or former officers or employees of Lessee upon the death,
disability or termination of employment of such officer or employee; provided
that the aggregate amount of payments made under this clause (i) shall not
exceed $25,000 during any fiscal year of Lessee, and (ii) declare and make
dividend payments or other distributions payable solely in the common stock or
other common capital stock of Lessee;

 

iii.            Lessee may make regularly scheduled payments of principal and
interest in respect of the Existing Subordinated Notes;

 

iv.           following the first anniversary of the date hereof, Lessee may
make regularly scheduled payments of principal and interest in respect of the
Existing Insider Notes in each case upon receipt of the express prior written
consent of the Lessor and provided that such payment has been allowed under the
Senior Facility;

 

v.              Lessee may make each NuTech Acquisition Deferred Consideration
Payment when the same is due and payable;

 

vi.           Lessee may make the NuTech Acquisition Deferred Consideration
Interest Payment when the same is due and payable; and

 

vii.        Lessee may make the NuTech Acquisition Stock Put Obligation Payment
when the same is due and payable.

 

The covenants set forth in this Section 11 shall automatically terminate,
without further action by any party, immediately upon the payment in full by
Lessee of all amounts due to Lessor hereunder. Further, the security interest
granted to the Lessor in the Collateral shall automatically, without further
action by any party, terminate upon the payment in full by Lessee of all amounts
due to Lessor hereunder.

 

12.                               ASSIGNMENT AND TRANSFER.

 

(a)                       WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR, LESSEE
SHALL NOT ASSIGN ANY OF ITS RIGHTS NOR DELEGATE ANY OF ITS OBLIGATIONS
HEREUNDER, SUBLEASE THE EQUIPMENT OR OTHERWISE PERMIT THE EQUIPMENT TO BE
OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE POSSESSION OF, ANY PERSON
BUT LESSEE, provided, however, so long as no Event of Default has occurred and
is continuing, Lessee may upon written consent of Lessor, which consent shall
not be unreasonably withheld, assign its rights and obligations hereunder to an
entity wholly owned by it. No assignment or sublease, whether authorized in this
Section 12 or in violation of the terms hereof, shall relieve Lessee of its
obligations hereunder and Lessee shall remain primarily liable hereunder.

 

(b)                            Lessor may transfer its rights, title and/or
interest in the Equipment and the Lease Documents to one or more Transferees as
collateral security or otherwise. Lessee hereby acknowledges and agrees that in
the event Lessor or such other Transferee has transferred its interest herein
(i) no Transferee(s) shall be obligated to perform

 

--------------------------------------------------------------------------------



 

any duty, covenant or condition required to be performed by Lessor under the
terms of this Lease, and (ii) all notices or other communications shall be given
to, and made by, Lessor or its designee.

 

(c)                        Lessee shall maintain this Lease in registered form
within the meaning of Section 881(c)(2)(B)(i) of the Code and will establish a
book entry system to record the ownership and Transfers of any interests herein.
Payments under this Lease by Lessee shall only be made to the registered holder
reflected in such book entry system. Lessor shall be the initial registered
holder. Upon written notice from Lessor of a Transfer of an interest herein,
Lessee shall promptly record such Transfer in its books and records, including
such book entry system, including the name(s) and address(es) of the
Transferee(s) and Lessee agrees to deliver all consents, certificates and other
documents Lessor may reasonably request in connection with such Transfer. Lessee
acknowledges and agrees that Lessor’s obligations to any Transferee(s) may be
secured by Lessor’s interest in the Lease Documents and the Equipment.

 

(d)                       PROVIDED TRANSFEREE IS NOT IN VIOLATION OF ITS
OBLIGATIONS UNDER SECTION 7 HEREOF, LESSEE HEREBY WAIVES AS AGAINST ANY SUCH
TRANSFEREE(S) OF LESSOR, ITS SUCCESSORS AND ASSIGNS, ANY CLAIM OR DEFENSE THAT
LESSEE MAY NOW OR HEREAFTER HAVE AS AGAINST LESSOR, WHETHER FOR BREACH OF THIS
LEASE, BREACH OF WARRANTY OR OTHERWISE; PROVIDED, HOWEVER THAT ANY SUCH CLAIM OR
DEFENSE IS RETAINED AS AGAINST LESSOR.

 

13.                               INSURANCE. At all times during the Term of
this Lease, Lessee shall keep the Equipment and Collateral insured against all
risks for its replacement value, and shall maintain public liability insurance
against such risks and for such amounts as is customary and in accordance with
industry practices, with insurer(s) of nationally-recognized standing. All such
insurance policies shall name Lessor and its successors and Transferees as loss
payee and additional insured and state that such policies may not be invalidated
by any act or omission of Lessee or any other person or canceled or altered
without at least thirty (30) days prior written notice to Lessor or its
successors and Transferees. Lessee shall furnish Lessor with certificates or
other satisfactory evidence of the maintenance of the insurance required
hereunder within thirty (30) days of any material change in the information set
forth in such certificate and promptly upon Lessor’s request.

 

14.                               LOSS AND DAMAGE. In the event of any
condemnation, confiscation, theft or seizure of, or requisition of title to or
use of, or loss or damage to (any such occurrence, a “Loss”), any item of
Equipment or Collateral shall occur, Lessee shall give prompt written notice
thereof to Lessor. Lessee acknowledges and agrees that all insurance and other
payments resulting from or becoming due in connection with a Loss are for
Lessor’s account and if any such payments are received by Lessee, such payments
shall be held in trust for Lessor and remitted to Lessor immediately upon
receipt thereof. Any insurance and other payments resulting from or becoming due
in connection with such Loss shall be held by Lessor and applied in reduction of
future Basic Rent payments in the inverse order of maturity, provided however,
that Lessor and Lessee may agree to use any such proceeds for the repair,
restoration or replacement of the item(s) of Equipment or Collateral subject to
such Loss.

 

15.                               TAXES AND FEES.

 

(a) Taxes. Lessee shall file any necessary reports and returns for, shall pay
promptly when due, shall otherwise be liable to reimburse Lessor for, and agrees
to indemnify and hold Lessor harmless from, any fees, taxes, assessments,
charges or withholdings of any nature (together with any penalties or fines
thereon) arising at any time upon or relating to the ownership, delivery,
acquisition, use, operation or leasing of the Equipment or to the Lease
Documents, or upon the Rent payable thereunder (“Taxes”), whether the same be
assessed to Lessor (or any Transferee) or Lessee. Promptly upon Lessor’s
request, Lessee shall furnish Lessor satisfactory evidence of the filing of such
reports and returns and the payment of Taxes. If any report, return or property
listing relating to any Taxes is, by Law, required to be filed by, assessed or
billed to or paid by, Lessor, Lessee shall do all things required to be done by
Lessor (to the extent permitted by Law) in connection therewith and is hereby
authorized by Lessor to act on behalf of Lessor in all respects in relation
thereto, including the contest or protest, in good faith and by appropriate
proceedings, of the validity of any Taxes, or the amount thereof; provided,
however, that Lessor hereby unconditionally reserves the right to revoke such
authorization and such revocation shall not affect Lessee’s indemnity or other
obligations under this Lease, including, without limitation, this Section 15 and
Section 18 hereof. Lessor agrees fully to cooperate with Lessee in any such
contest, and Lessee agrees promptly to indemnify Lessor

 

--------------------------------------------------------------------------------



 

for all reasonable expenses incurred by Lessor in the course of such
cooperation. Taxes or claim therefor shall be paid by Lessee, subject to refund
proceedings, if failure to pay would adversely affect the rights, title and/or
interest of Lessor in the Equipment or otherwise hereunder. Provided that no
Default or Event of Default has occurred and is then continuing, if Lessor
obtains a refund of any Taxes that have been paid (by Lessee, or by Lessor and
for which Lessor has been fully reimbursed by Lessee), Lessor shall promptly pay
to Lessee the amount of such refund actually received.

 

(b) The provisions of this Section 15 shall not apply to any Taxes that Lessee
is contesting in good faith, by appropriate proceedings and as otherwise
permitted pursuant to the provisions of this Lease until the conclusion of such
contest; except that Lessee’s right to contest any Taxes is conditioned upon the
existence of such Taxes during any such contest not causing any material danger,
as determined by Lessor in its reasonable discretion, of the sale, forfeiture or
loss of the Equipment.

 

16.                               LESSEE’S FAILURE TO PAY TAXES, INSURANCE, ETC.
Should Lessee fail to make any tax, insurance or other payment or do any act
required to be performed by Lessee as herein provided, except any Taxes being
contested in accordance with Section 15(b) hereof, Lessor shall have the right,
but not the obligation and without releasing Lessee from any obligation
hereunder, to make or do the same, and to pay, purchase, contest or compromise
any Taxes that in the reasonable judgment of Lessor affects the Equipment, and,
in exercising any such rights, incur any liability and expend whatever amounts
in its reasonable discretion Lessor may deem necessary therefor. All sums so
incurred or expended by Lessor and a reasonable fee for incurring or expending
such sum (including any penalty incurred as a result of Lessee’s failure to
perform such obligation or make such payment) shall be due and payable by Lessee
within 30 days of Lessor’s demand therefor and shall be payable as Supplemental
Rent.

 

17.                               DEFAULT AND REMEDIES.

 

(a)                   The occurrences of any of the following events shall
constitute an Event of Default hereunder, and shall permit Lessor to exercise
the remedies provided in Section 17(b) below, including the termination of
Lessee’s right to possession of the Equipment and Collateral:

 

(i)                           The non-payment when due of any installment of
Rent or any other sum required hereunder to be paid by Lessee;

 

(ii)                        The failure by Lessee to perform any other material
term, obligation, covenant or condition under any of the Lease Documents that is
not cured within ten (10) days after such failure;

 

(iii)                     The non-payment when due or default in the performance
of any other indebtedness or obligation to Lessor or any parent, subsidiary or
affiliated company of Lessor;

 

(iv)                    The subjection of a substantial part of Lessee’s
property or any material Equipment to any Lien other than a Permitted Lien;

 

(v)                       Lessee shall be in default under the terms of any
contract with any Person requiring the payment of money by Lessee in an amount
greater than or equal to $50,000, which shall not be cured within any permitted
cure period;

 

(vi)                    In the event that (A) Lessee shall (1) authorize or
agree to the commencement of a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency, receivership or other similar Law now or
hereafter in effect that authorizes the reorganization or liquidation of such
party or its debt or the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, (2) make a general assignment for the benefit of its creditors,
(3) fail generally or admit in writing its inability to pay its debts as they
become due, (4) take any corporate action to authorize any of the foregoing or
(5) have an involuntary or other proceeding commenced against it seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar Law now or hereafter in
effect, and such involuntary case or other proceeding shall

 

--------------------------------------------------------------------------------



 

remain undismissed and unstayed for a period exceeding 60 days; or (B) an order
for relief pursuant to such applicable debtor/creditor law shall have been
entered against Lessee;

 

(vii)                 If any representation or warranty made by Lessee herein,
or made by Lessee in any statement or certificate furnished by Lessee in
connection with the execution of this Lease or the delivery of any items of
Equipment hereunder or furnished by Lessee pursuant hereto, proves untrue in any
material respect as of the date of the issuance or making thereof;

 

(viii)              The issuance of any writ or order of attachment or execution
or other legal process against any Equipment or any Collateral which is not
discharged or satisfied within fifteen (15) days;

 

(ix)                    One or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Hundred Fifty Thousand Dollars ($150,000) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Lessee and the same are not, within fifteen
(15) days after the entry thereof, discharged or execution thereof stayed or
bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay; and

 

(x)                       The occurrence of any event or condition described in
subsections (iv), (v), (vi), (viii), or (ix) hereof with respect to any other
party liable, in whole or in part, for performance of any of Lessee’s
obligations under this Lease.

 

(b)                       Upon the occurrence and during the continuance of any
of the above Events of Default, (i) all obligations hereunder shall bear
interest at a rate per month which is one and one-half percent (1.5%) (or the
highest rate permitted by law, whichever is lower) (“Default Rate”), and
(ii) Lessor may demand, by written notice to Lessee (provided that upon the
occurrence of an Event of Default described in Section 17(a)(vi), no such
written notice shall be required), that Lessee pay to Lessor an amount equal to
the outstanding principal balance due hereunder plus interest calculated at the
Default Rate plus the Additional Final Payment plus all other sums then payable
by Lessee hereunder.

 

(c)                        Upon the occurrence and during the continuance of an
Event of Default to the extent requested by Lessor, Lessee shall deliver the
Equipment to Lessor, in good repair, condition and working order, ordinary wear
and tear resulting from permitted use thereof under the terms of this Lease
alone excepted, to a location within or outside the continental United States of
America specified by Lessor. Such Equipment shall be carefully crated and
shipped, freight, drayage and re-assembly costs prepaid and properly insured, by
Lessee, and Lessee shall bear all risk of loss until the Equipment are delivered
to Lessor or its designee. Lessor shall be entitled to sell the Equipment at
private or public sale within or without the United States of America, in bulk
or in parcels with or without notice, without having the Equipment present at
the place of sale, with the privilege of becoming the purchaser thereof. Lessor
shall be entitled to lease, otherwise dispose of or keep idle all or any part of
the Equipment. Lessor shall also be entitled to draw on any letter of credit or
take any deposit, in either case theretofore provided by Lessee to secure its
obligations hereunder.

 

(d)                       Upon the occurrence and during the continuance of an
Event of Default, Lessor shall be entitled to (i) require Lessee to assemble the
Collateral and make it available at the principal place of business or other
places of business of Lessee to allow the Lessor to take possession or dispose
of the Collateral, (ii) subrogate to all of Lessee’s interests, rights and
remedies in respect to the Collateral, including the right to stop delivery, and
(upon notice from Lessee that the account debtor has returned, rejected, revoked
acceptance of or failed to return the goods or that the goods have been
reconsigned or diverted) the right to take possession of and to sell or dispose
of the goods, (iii) make any payments or do any acts it considers necessary or
reasonable to protect its security interest in the Collateral, and/or (iv) take
and maintain possession of and sell or otherwise dispose of any or all of the
Collateral at public or private sale, and if notice of such sale or of other
action by the Lessor is required by Applicable Law, ten (10) day notice after
the date of any public sale or the date after which Lessor enters into any
private sale shall constitute sufficient notice of Lessor’s disposition of the
Collateral, and further provided, (A) the Lessor has no obligation to refurbish
or otherwise prepare the Collateral for sale, (B) the Lessor may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral, (C) the Lessor may

 

--------------------------------------------------------------------------------



 

specifically disclaim any warranties of title or the like, and (D) in the event
the Lessor sells any Collateral upon credit, Lessee will be credited only with
the principal portion of payments actually made by the purchaser, received by
Lessor and applied to the purchase of the Collateral.

 

(e)                        Lessee grants Lessor the right, upon the occurrence
and during the continuance of an Event of Default, to enter and occupy any of
its premises, without charge, to exercise any of Lessor’s rights or remedies.
The proceeds of sale, lease or other disposition of the Equipment and
Collateral, if any, or the proceeds of any letter of credit or deposit, if any,
shall be applied (1) to all of Lessor’s costs, charges and expenses incurred in
taking, removing, holding, repairing and selling, leasing or otherwise disposing
of the Equipment and Collateral (including, without limitation, reasonable
attorneys’ fees, costs and disbursements); then, (2) to the extent not
previously paid by Lessee, to pay Lessor the amount required under
Section 17(b); then, (3) any remaining amounts to Lessee. Lessee shall pay any
deficiency for amounts described in clauses (1) and (2) above forthwith. The
exercise of any of the foregoing remedies by Lessor shall not constitute a
termination of this Lease unless Lessor so notifies Lessee in writing.

 

(f)                         Power of Attorney. Lessee irrevocably appoints
Lessor as its lawful attorney-in-fact, to be effective upon the occurrence and
during the continuance of an Event of Default, to: (i) endorse Lessee’s name on
any checks or other forms of payment or security; (ii) sign Lessee’s name on any
invoice or bill of lading for any account or drafts against account debtors;
(iii) settle and adjust disputes and claims about the accounts directly with
account debtors, for amounts and on terms Lessor determines reasonable;
(iv) make, settle and adjust all claims of Lessee’s insurance policies; and
(v) transfer the Collateral into the name of the Lessor or any third party as
Applicable Law permits. Lessee hereby appoints Lessor as its lawful
attorney-in-fact to sign Lessee’s name on any document necessary to perfect or
to continue the perfection of any security interest regardless of whether an
Event of Default has occurred until all obligations under the Lease Documents
have been satisfied in full. Lessor’s foregoing appointment as Lessee’s
attorney-in-fact, and all of Lessor’s rights and powers, coupled with an
interest, are irrevocable until all obligations under the Lease Documents have
been fully repaid and performed.

 

(g)                        Remedies Cumulative. No remedy referred to in this
Section 17 is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to above or otherwise available to Lessor
at law or in equity.

 

(h)                       Waiver of Notices. Notice of default and presentment,
demand, protest and notice of dishonor as to any provision of any of the Lease
Documents or any other agreement or instrument, notice of acceptance of Lease
Document, notice of Leases made, Equipment or Collateral received or delivered
or other action taken in reliance hereon and all other demands and notices of
any description is hereby waived by Lessee, except as may be otherwise
specifically provided in this Master Lease.

 

18.                               INDEMNITY. Lessee agrees to indemnify, defend,
and hold harmless Lessor and any Transferee and their respective officers,
directors, partners, agents and employees, from and against any and all
liabilities, claims, suits, actions, demands or judgments or other obligations
relating to or arising out of this Agreement or the transaction contemplated
hereby (“Claims”) (other than such as may directly result from the gross
negligence or willful misconduct of Lessor, Transferee or their respective
agents or employees), by paying (on an after-tax basis) or otherwise discharging
same, when any such Claims shall become due, including, without limitation,
Claims arising on account of (a) this Lease or any other Lease Documents, or
(b) the Equipment, the Collateral, or any item or part thereof, including,
without limitation, the selection, ordering, acquisition, delivery,
installation, return, rejection, abandonment or other disposition of any item of
Equipment or Collateral, the possession, maintenance, leasing, use, condition,
ownership, operation or control of any item of Equipment or Collateral by
whosoever owned, used or operated during the Term of this Lease or the existence
of latent and other defects (whether or not discoverable or discovered by Lessor
or Lessee). Lessor shall give Lessee prompt notice of any Claim or liability
hereby indemnified against and Lessee shall be entitled to control the defense
thereof. Notwithstanding anything to the contrary in this Master Lease, the
foregoing indemnity requirements shall survive the termination of this Master
Lease and the Rental Schedules.

 

19.                               ADDITIONAL FINAL PAYMENT; EARLY TERMINATION.

 

(a)                   Additional Final Payment. Lessee shall be required to pay
Lessor, in addition to the final Basic Rent

 

--------------------------------------------------------------------------------



 

payment due on the first day of the final payment term month, an amount equal to
six and one-half percent (6.5%) of the Total Equipment Cost.

 

(b)                   Early Termination. Provided that no Event of Default has
occurred and is continuing hereunder, Lessee may terminate this Master Lease at
any time by (i) delivering written notice of such termination to Lessor at least
ninety (90) days’ prior to the desired termination date and (ii) paying to
Lessor an amount (the “Early Termination Amount”) equal to: (A) the outstanding
principal remaining due to Lessor under the Master Lease and all Rental
Schedules hereto plus any accrued and unpaid interest, as reflected in all
Rental Schedules, plus the Additional Final Payment, plus (B) (i) if Lessee
terminates this Master Lease at any time during the first twenty-four (24)
months of a Rental Schedule hereunder, three percent (3.0%) of such amount, and
(ii) if Lessee terminates this Master Lease at any time after the first
twenty-four (24) months of a Rental Schedule hereunder, two percent (2.0%) of
such amount.

 

20.                               CHANGE IN OWNERSHIP. If (a) at any time, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d) 5 under the Exchange Act), directly or indirectly, of
more than 40% of the ordinary voting power for the election of directors of
Lessee (determined on a fully diluted basis); (b) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of Lessee cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) Lessee shall cease to own and control, of record and beneficially, directly
or indirectly, 100% of each class of outstanding equity interests of each other
co-lessee hereunder free and clear of all Liens (except Permitted Liens), then
Lessor shall have the right but not the obligation to demand Lessee terminate
all Rental Schedule(s) hereto by paying to Lessor the Early Termination Amount.

 

21.                               MISCELLANEOUS.

 

(a)                       Lessee has paid a proposal fee in the amount of Fifty
Thousand Dollars ($50,000) which is fully-earned and non-refundable and shall be
applied towards Lessor’s transaction, legal and due diligence expenses, not to
exceed such amount; provided, however, the foregoing expense limitation shall
not include Lessor’s reasonable consulting fees (in the amount of $25,000 to
Frank David, to be netted from the proceeds of the funding of the Facility
Amount) and lien search and lien filing costs which will be paid by Lessee. In
addition, Lessee has paid one-quarter of the Facility Fee and shall pay the
remaining three-quarters of the Facility Fee at the time Lessor funds the
Facility Amount (to be netted from the proceeds of the funding of the Facility
Amount).

 

(b)                       Lessor may (i) publish, for the sole purpose of its
own advertising and promotion, via print and/or electronic media, Lessee’s name
and logo; (ii) subject to reasonable prior review by Lessee, issue a press
release announcing the lease funding; and (iii) link to Lessee’s Web site.
Lessee agrees to reasonably cooperate with Lessor in this regard.

 

(c)                        Any notice required or permitted to be given by the
provisions hereof shall be conclusively deemed to have been received by a party
hereto on the day it is delivered by hand or by facsimile transmission to such
party at the address as set forth on the cover page hereof (or at such other
address as such party shall specify to the other party in writing), express
overnight courier service, or, if sent by registered or certified mail, on the
date on which mailed, addressed to such party at the address set forth above,
postage prepaid.

 

(d)                       No delay or omission to exercise any right or remedy
accruing to Lessor upon any breach or default of Lessee shall impair any such
right to remedy or be construed to be a waiver of any such breach or default;
nor shall any waiver of any single breach or default be construed to be a waiver
of any such breach or default theretofore or thereafter occurring. Any waiver,
permit, consent or approval on the part of Lessor of any breach or default under
this Lease or, of any provision or condition hereof, must be in writing and
shall be effective only to the extent specifically set forth in such writing.
Payment or acceptance of the Default Rate is not a permitted alternative to

 

--------------------------------------------------------------------------------



 

timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Lessor.

 

(e)                        Lessee agrees to reimburse Lessor on demand for any
and all reasonable costs and expenses incurred by Lessor in the administration
and enforcement of the Lease Documents, including without limitation, reasonable
attorneys’ fees and costs of repossession, storage, insuring, releasing and
selling of all Equipment and Collateral.

 

(f)                         THIS MASTER LEASE MAY NOT BE TERMINATED EXCEPT AS
EXPRESSLY PROVIDED HEREIN. This Lease may be modified only by a written
agreement duly signed by Persons authorized to sign agreements on behalf of
Lessor and Lessee, and any variance from the terms and conditions of this Lease
in any order or other notification from Lessee, written or oral, shall be of no
effect. LESSEE ACKNOWLEDGES THAT IT HAS READ THIS MASTER LEASE, UNDERSTANDS IT,
AND AGREES TO BE BOUND BY ITS TERMS AND CONDITIONS. FURTHER, LESSEE AGREES THAT
THIS MASTER LEASE IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE LEASE BETWEEN
THE PARTIES, WHICH SUPERSEDES ALL PROPOSALS OR PRIOR AGREEMENTS OR
UNDERSTANDINGS, ORAL OR WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER OF THIS MASTER LEASE.

 

(g)                        This Lease and the covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, Lessor and its
successors and assigns and Lessee and its successors and permitted assigns.

 

(h)                       The headings of the sections hereof are for
convenience of reference only, are not a part of this Master Lease and shall not
be deemed to affect the meaning or construction of any of the provisions hereof.

 

(i)                           THIS MASTER LEASE AND THE TRANSACTION CONTEMPLATED
HEREBY SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE. LESSOR AND LESSEE HEREBY IRREVOCABLY
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE MASSACHUSETTS STATE AND FEDERAL
COURTS LOCATED IN MIDDLESEX COUNTY, MASSACHUSETTS, FOR ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE OVERALL TRANSACTION EVIDENCED BY THE LEASE
DOCUMENTS; LESSOR AND LESSEE HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDINGS MAY BE HEARD AND DETERMINED IN SUCH
MASSACHUSETTS STATE COURTS, OR TO THE EXTENT PERMITTED BY LAW, SUCH FEDERAL
COURTS. LESSOR AND LESSEE HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY
MAY EFFECTIVELY DO SO, THE DEFENSE OF ANY INCONVENIENT FORUM TO THE MAINTENANCE
OF ANY ACTION OR PROCEEDING. LESSOR AND LESSEE HEREBY WAIVE ANY RIGHTS EITHER OF
THEM MAY HAVE TO A TRIAL BY JURY IN ACTIONS OR PROCEEDINGS BROUGHT IN RESPECT OF
THE LEASE DOCUMENTS.

 

(j)                          It is the express intent of the parties hereto not
to violate any applicable usury laws or to exceed the maximum amounts permitted
to be charged or collected under applicable law, and any such excess payment
will be applied to payments due hereunder in the inverse order of maturity and
any remaining excess shall be returned to Lessee. Should any Section or any part
of a Section within this Master Lease be rendered void, invalid or unenforceable
by any court or Law for any reason, such invalidity or unenforceability shall
not void or render invalid or unenforceable any other Section or part of a
Section in this Master Lease.

 

(k)                       Lessee agrees to execute such documents and take such
further actions as Lessor may reasonably request in order to assure Lessor the
full benefit of the rights granted Lessor hereunder.

 

(l)                           This Master Lease may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

--------------------------------------------------------------------------------



 

22.                               DEFINITIONS AND RULES OF CONSTRUCTION.

 

(a)                   The following terms when capitalized as below, have the
following meanings:

 

“Accrued Rent Obligations”: the aggregate accrued but unpaid rent obligations
owed by Lessee to Borrower Insiders with respect to premises leased by Lessee
from the Borrower Insiders.

 

“Additional Final Payment”: as defined in Section 19(a).

 

“Applicable Law”: any Law that may apply to (i) Lessee or its properties and
operations, (ii) the operations, modification, maintenance, ownership, leasing
or use of the Equipment and Collateral, or (iii) any transaction contemplated
under any Lease Document, including in each case any environmental Law, federal
or state securities Law, commercial Law (pertaining to the rights and
obligations of sellers, purchasers, debtors, secured parties, or to any other
pertinent matter), zoning, sanitation, site or building Law, energy,
occupational safety and health practices Law or the Employee Retirement Income
Security Act of 1974, as amended, and any regulations promulgated thereunder.

 

“A/R Facility”: as defined in Section 4(e).

 

“Bank Services”: as defined in Section 4(e).

 

“Basic Rent”: the rental installments due from Lessee pursuant to
Section 3(b) hereof for the Primary Term in the amounts and on the dates as
provided in the applicable Rental Schedule, which amount shall be equal to
3.2221% of Total Equipment Cost for the period of time from the Primary Term
Commencement Date to the Primary Term Expiration Date.

 

“Basic Rent Payment Date”: as set forth in a Rental Schedule with respect to the
items of Equipment set forth therein.

 

“Basic Rent Per Month”: as set forth on a Rental Schedule with respect to the
items of Equipment set forth therein.

 

“Borrower Insiders”: the Affiliates of shareholders of the Borrower that are
listed below:

 

Alan Ades
Albert Erani
Organo PFG LLC
Organo Investors LLC
Dennis Erani
Glenn Nussdorf
Dan Road Equity I, LLC
Dan Road Associates LLC
85 Dan Road Associates, LLC
Canton 65 Dan Road Associates, LLC
275 Dan Road SPE, LLC
65 Dan Road SPE, LLC

 

“Business Day”: any day, other than a Saturday, Sunday or legal holiday for
commercial banks under the laws of the Commonwealth of Massachusetts (or such
other jurisdictions in the United States as Lessor specifies to Lessee by at
least thirty (30) days’ prior written notice).

 

“Claims”: as set forth in Section 18 of this Master Lease.

 

“Code”: the United States Internal Revenue Code of 1986, as amended.

 

“Collateral”: as defined in Section 4(e) of this Master Lease.

 

--------------------------------------------------------------------------------



 

“Default”: except when inconsistent with the context of any provision hereof, an
event that, but for the lapse of time or the giving of notice or both, would
constitute an Event of Default.

 

“Default Rate”: as set forth in Section 17(b) of this Master Lease.

 

“Dollars” or “$”: United States of America dollars.

 

“EBITDA”: shall mean shall mean the sum, without duplication, of the following
for the Company and its consolidated subsidiaries for any period: consolidated
net income, plus (a) consolidated interest expense, (b) provisions for taxes
based on income, (c) depreciation expense, (d) amortization expense, (e) rent
expense for the 275 Dan Road, Canton, Massachusetts property leased by Lessee in
an amount not to exceed $1,500,000 in any fiscal year, (f) all other non-cash
and/or non-recurring charges and expenses approved by Lessor, excluding accruals
for cash expenses made in the ordinary course of business, (g) loss from any
sale of assets, other than sales in the ordinary course of business, and
(h) non-cash costs of incentive compensation including but not limited to
non-cash stock option exercise, less (x) the sum, without duplication of the
amounts for such period of (i) other non- cash items increasing consolidated net
income for such period (excluding any such non cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period), plus (ii) interest income.

 

“Equipment”: with respect to each Rental Schedule, the property described
therein, which shall in any event be acceptable to Lessor, together with all
appurtenances, parts, instruments, accessories and furnishings that are from
time to time incorporated in the Equipment, or having been so incorporated, are
later removed therefrom, unless title and/or interest thereto is expressly
released by Lessor, and all replacements of, and additions, improvements and
accessions to any and all of the foregoing, and all books, records, maintenance
logs and general intangibles (including all patents, copyrights and trade
secrets) relating thereto; and, when used in the context of Lessor’s title
and/or interest in the Equipment (whether relating to the creation, grant,
perfection, release, priority, enforcement or application of proceeds thereof),
shall also include all other property in which Lessor is granted a security
interest hereunder or under the Rental Schedule.

 

“Event of Default”: any event of default as specified in Section 17(a) of the
Master Lease.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

 

“Excluded Assets”: collectively,

 

(a)                                 Equipment owned by Lessee on the date hereof
or hereafter acquired that is subject to a Lien securing a purchase money
obligation or Capital Lease Obligation not prohibited by the terms hereof if the
contract or other agreement pursuant to which such Lien is granted (or the
documentation providing for such purchase money obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such equipment
and proceeds of such equipment;

 

(b)                                 any leasehold interests;

 

(c)                                  motor vehicles and other equipment covered
by certificates of title; and

 

(d)                                 capital stock of any subsidiary
incorporated, organized or otherwise formed under any laws except those of the
United States, any state thereof or the District of Columbia (other than capital
stock representing up to 66% of the total outstanding voting capital stock of
such subsidiary);

 

provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).

 

--------------------------------------------------------------------------------



 

“Existing Insider Notes”: all promissory notes issued by Lessee to the Borrower
Insiders.

 

“Existing Subordinated Notes”: collectively, (i) that certain Subordinated Note
in the initial aggregate principal amount of $5,000,000 held by Massachusetts
Capital Resource Company (“MCRC”) and (ii) that certain Subordinated Note in the
initial aggregate principal amount of $4,000,000 held by Life Insurance
Community Investment Initiative, LLC (“LICII”), in each case issued by Lessee
pursuant to that certain Note and Warrant Purchase Agreement, dated as of
November 3, 2010, among Lessee, MCRC and LICII, as amended by that certain
Amendment to Note and Warrant Purchase Agreement dated as of April 12, 2016 (as
in effect as of the date hereof or as modified with the prior written consent of
Lender).

 

“Facility Fee”: shall mean one percent (1.0%) of the Facility Amount, which is
fully-earned and non-refundable.

 

“Federal”: the Federal government of the United States of America.

 

“Financing Statement”: a Uniform Commercial Code financing statement on
Form UCC-1 pursuant to the UCC.

 

“GAAP”: United States generally accepted accounting principles, applied
consistently.

 

“Governmental Authority”: any federal, state, provincial, county, municipal,
regional or other governmental authority, agency board, body, instrumentality or
court, in each case of the United States of America, Canada or some other
country.

 

“Indebtedness”: shall mean (a) indebtedness for borrowed money or the deferred
price of property or services, such as reimbursement and other obligations for
surety bonds, guarantees and letters of credit, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, and (c) capital lease
obligations (except for operating lease agreements for real property).

 

“Interim Term”: the period from and including the Interim Term Commencement Date
to but not including the Primary Term Commencement Date.

 

“Interim Term Commencement Date”: the date on which Lessee accepts the Equipment
as set forth in a Rental Schedule.

 

“Interim Term Rent”: as set forth in a Rental Schedule, which amount shall be
equal to interest at 10.5% per annum on the Total Equipment Cost for the period
of time from and including the Interim Term Commencement Date to but excluding
the Primary Term Commencement Date.

 

“Interim Term Rent Payment Date”: as set forth in a Rental Schedule with respect
to the items of Equipment set forth therein.

 

“Law”: any law, rule, regulation, ordinance, order, code, common law,
interpretation, judgment, directive, decree, treaty, injunction, writ,
determination, Permit or similar norm or decision of any Governmental Authority.

 

“Lease”: this Master Lease Agreement as incorporated by reference by an
applicable Rental Schedule.

 

“Lease Documents”: collectively, the Master Lease, the Rental Schedule(s), the
Warrant and any and all instruments, documents, certificates and agreements
delivered pursuant hereto.

 

“Lessee”: collectively, Organogenesis Inc., a Delaware corporation and Prime
Merger Sub, LLC, a Delaware limited liability company, and their successors and
permitted assigns.

 

--------------------------------------------------------------------------------



 

“Lessor”: Eastward Fund Management, LLC, a Delaware limited liability company,
its successors and assigns.

 

“Lien”: any mortgage, pledge, lease, sublease, security interest, attachment,
charge, encumbrance or right or claim of others whatsoever (including any
conditional sale or other retention agreement).

 

“Master Lease”: This Master Lease Agreement.

 

“Merger”: the merger of NuTech Medical, Inc., an Alabama corporation, into Prime
Merger Sub, LLC, a Delaware limited liability company and a wholly-owned
Subsidiary of Parent, pursuant to the Merger Agreement, with Merger Sub
surviving as the surviving entity and a wholly-owned subsidiary of Parent.

 

“New Issuance”: Parent’s issuance of securities to institutional, venture
capital and other financial investors for cash for financing purposes following
the date hereof.

 

“NuTech Acquisition Agreement”: the Agreement and Plan of Merger, dated as of
March 18, 2017, among Howard P. Walthall, Jr., Gregory J. Yeager and Kenneth L.
Horton, the sole shareholder of the Target (collectively, “Seller”), NuTech
Medical, Inc., Prime Merger Sub, LLC and Parent.

 

“NuTech Acquisition Deferred Consideration Interest Payment”: payment of
interest by Parent to Seller of simple interest on the unpaid NuTech Acquisition
Deferred Consideration Payments accrued from the closing date on the Merger
until the fifteen-month anniversary of the closing date of the Merger, at a rate
of six percent (6%) per annum, such interest payable in a lump sum on the
fifteen-month anniversary of the closing date of the Merger, all in accordance
with the terms of the NuTech Acquisition Agreement.

 

“NuTech Acquisition Deferred Consideration Payment”: each of (i) the four
quarterly payments of $1,000,000 ($4,000,000 in the aggregate) payable by Parent
to Seller on the first four quarterly anniversaries of the closing date of the
Merger and (ii) the single payment of $4,000,000 payable by Parent to Seller on
the fifteen-month anniversary of the closing date of the Merger, all in
accordance with the terms of the NuTech Acquisition Agreement.

 

“NuTech Acquisition Stock Put Obligation Payment”: payment by Parent of the Put
Purchase Price (as defined in the NuTech Acquisition Agreement as in effect on
the date hereof) on the second anniversary of the closing date of the Merger,
all in accordance with the terms of the NuTech Acquisition Agreement.

 

“Parent”: Organogenesis Inc., a Delaware corporation.

 

“Perfection Certificate”: the Perfection Certificate dated as of the date hereof
delivered by Lessee to Lessor.

 

“Permit”: any action, approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license,
or other form of legally required permission, of or from a Governmental
Authority.

 

“Permitted Indebtedness”: shall mean

 

(a)                                 Lessee’s obligations under this Master
Lease;

 

(b)                                 Indebtedness existing on the date hereof and
shown on the Perfection Certificate;

 

(c)                                  Indebtedness subordinated to Lessee’s
obligations hereunder (in the case of such indebtedness incurred after the date
hereof, pursuant to a subordination agreement executed by the creditor of such
subordinated indebtedness, in a form acceptable to Lessor);

 

--------------------------------------------------------------------------------



 

(d)                                 Indebtedness to Senior Lender with regard to
the Senior Facility, provided that the original principal amount of such
Indebtedness with regard to the A/R Facility does not exceed $25,000,000 (which
amount may be increased to $35,000,000 provided that, following such increase
the borrowing base formula as to inventory and accounts receivable shall not be
changed to be less restrictive on the Lessee without the consent of Lessor) and
the principal amount of such Indebtedness with regard to Bank Services
outstanding at any time does not exceed the amount referenced in the
Subordination Agreement;

 

(e)                                  Indebtedness to trade creditors in the
ordinary course of business;

 

(f)                                   extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(e) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Lessee;

 

(g)                                  Indebtedness owing to Howard P.
Walthall, Jr., Gregory J. Yeager and Kenneth L. Horton in connection with the
merger of NuTech Medical, Inc. into Prime Merger Sub, LLC, provided that such
Indebtedness shall not exceed $15,600,000 in the aggregate at any time; and

 

(h)                                 Indebtedness (including, without limitation,
Capital Lease Obligations) secured by Permitted Liens described under clause
(g) of the definition thereof in an aggregate principal amount not to exceed
$250,000 at any one time outstanding); and

 

(i)                                     Any other Indebtedness permitted under
the Senior Facility as constituted on the date hereof, as permitted by the
Subordination Agreement between Lessor and the Senior Lender or as amended with
Lessor’s consent.

 

“Permitted Lien”: (a) Lessor’s and Lessee’s respective rights, titles and/or
interests in the Equipment and Collateral, (b) Liens existing on the date hereof
and shown on the Perfection Certificate, (c) Senior Lender’s liens for Permitted
Indebtedness to such party, (d) Liens for the benefit of mechanics, material
men, laborers, employees or suppliers and similar Liens arising by operation of
Law and incurred by Lessee in the ordinary course of business for sums that are
not yet delinquent or are being contested in good faith by negotiations or by
appropriate proceedings that suspend the collection and enforcement thereof
(provided that the existence of such Lien while such negotiations or proceedings
are pending does not involve any substantial risk (as determined by Lessor in
its discretion) of the sale, forfeiture or loss of the Equipment, any Collateral
or any interest therein, and for which adequate reserves have been provided in
accordance with GAAP), (e) Liens arising out of any judgments or awards against
Lessee that have been adequately bonded to protect Lessor’s interest or with
respect to which a stay of execution has been granted pending an appeal or a
proceeding for review; (f) Liens for taxes so long as Lessee is challenging such
taxes in good faith; (g) Liens securing Indebtedness as permitted by clause
(h) of the definition of Permitted Indebtedness to finance the acquisition of
fixed or capital assets; provided that (x) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (y) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, and (z) the amount of Indebtedness
secured thereby is not increased; (h) Liens incurred in the extension, renewal
or refinancing of the Indebtedness secured by Permitted Liens described in
(b) and (c), provided that any such Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness may
not increase; and (i) any other Liens permitted under the Senior Facility.

 

“Person”: any individual, corporation, partnership, joint venture, or other
legal entity or a Governmental Authority.

 

“Primary Term”: as set forth in the Rental Schedule.

 

“Primary Term Commencement Date”: as set forth in the Rental Schedule.

 

--------------------------------------------------------------------------------



 

“Primary Term Expiration Date”: as set forth in the Rental Schedule.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC.

 

“Rent”: collectively, the Interim Term Rent, Basic Rent, the Additional Final
Payment and the Supplemental Rent.

 

“Rental Schedule”: a document in the form of Exhibit 1 hereto evidencing the
agreement by Lessor and Lessee to lease the Equipment listed thereon pursuant to
the Rent, terms and conditions set forth thereon and incorporating this
Agreement by reference.

 

“Senior Facility”: as defined in Section 4(e).

 

“Senior Lender”: as defined in Section 4(e).

 

“Subordination Agreement”: as defined in Section 4(e).

 

“Supplemental Rent”: all amounts, liabilities and obligations (other than Basic
Rent and Interim Term Rent) that Lessee assumes or agrees to pay to Lessor,
including, without limitation, if applicable, payments constituting indemnities,
reimbursements, expenses and other charges payable pursuant to the terms of this
Lease.

 

“Supplier”: the Person from whom Lessor is purchasing or has purchased the
Equipment.

 

“Supply Contract”: any written contract from the Supplier of the Equipment or
any item thereof, pursuant to which Lessor has purchased such Equipment (or item
thereof) for lease to Lessee under a Rental Schedule.

 

“Term”: the period for which Equipment is leased under the Lease, including the
Interim Term and the Primary Term.

 

“Total Equipment Cost”: the actual amount funded under the Facility Amount as
set forth in the Rental Schedule for the Equipment subject to such Rental
Schedule.

 

“Transfer”: any transfer or other agreement pursuant to which Lessor or
Transferee has transferred or agreed to pay any Person the Rent, or a portion
thereof, received from Lessee pursuant to the Lease, which obligation may be
secured by Lessor’s interest in the Lease and the Equipment.

 

“Transferee”: any Person to whom Lessor or any subsequent transferee thereof has
assigned any or all of its rights, obligation, title and/or interest under the
Lease.

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code as in effect in
the Commonwealth of Massachusetts or in any other pertinent jurisdiction; and
any reference to an article or section thereof shall mean the corresponding
article or section (however named) of any such other applicable version of the
Uniform Commercial Code.

 

(b)                                 Accounting terms not defined in this Master
Lease or any other Lease Document shall be construed in accordance with GAAP and
calculations and determinations must be made in accordance with GAAP. Any
defined term used in the singular preceded by “any” indicates any number of the
members of the relevant class. Any Lease Document or other agreement or
instrument referred to herein means such agreement or instrument as supplemented
and amended from time to time. Any reference to Lessor or Lessee shall include
their permitted successors and assigns. Any reference to a Law or Permit shall
also mean such Law or Permit as amended, superseded or replaced from time to
time. Unless otherwise expressly provided to the contrary herein, all actions
that Lessee takes or is required to take under this Master Lease or any other
Lease Document shall be taken at Lessee’s sole cost and expense.

 

--------------------------------------------------------------------------------



 

23.                               CO-LESSEE ASPECTS. Each Co-Lessee shall be
jointly and severally liable to Lessor for each and every representation,
warranty, and covenant of any other Co-Lessee made in or pursuant to this Master
Lease. Insofar as Lessor is concerned, the act of any Co-Lessee shall bind all
other Co-Lessees, and Lessor (and each Co-Lessee’s rights and duties to Lessor)
shall not be affected by any notice or action to the contrary. Lessor shall be
fully protected, as to all Co-Lessees, in dealing with any Co-Lessee. A
Co-Lessee’s obligations under this Master Lease shall not be affected by any
action taken or not taken by Lessor, by any lack of prior enforcement or
retention of any rights against any other Co-Lessee, by any illegality,
unenforceability, or invalidity of any other Co-Lessee’s obligations, or by any
circumstance or condition, including, without limitation, (i) any termination,
amendment, or modification of, or supplement to this Master Lease or any action
by any other Co-Lessee with respect to the Equipment or the Collateral, (ii) any
failure or delay to confirm or comply with any term of this Master Lease,
(iii) any waiver, consent, extension, indulgence, compromise, settlement,
release, or other action or inaction under or in respect of this Master Lease,
or any exercise or non-exercise of any right, remedy, power, or privilege under
or in respect of this Master Lease; (iv) any voluntary or involuntary
bankruptcy, insolvency, or similar proceeding with respect to any other
Co-Lessee, (v) any limitation on the liability or obligations of Lessor or any
other Co-Lessee, or any discharge, termination, cancellation, frustration,
invalidity or unenforceability of this Master Lease, (vi) any defect in title to
or condition of the Equipment or the Collateral, (vii) any merger or
consolidation of any other Co-Lessee into or with any other corporation; and
(viii) any other condition or circumstance which might otherwise constitute a
legal or equitable discharge, release, defense, or limitation arising out of any
laws of the United States of America or any state thereof. Each Co-Lessee agrees
that Lessor shall not be required to file suit or proceed to obtain or assert
against any other Co-Lessee or its assets, either before or as a condition to
enforcing such first Co-Lessee’s liability under this Master Lease. Nothing in
this section shall limit any Co-Lessee’s rights against any other Co-Lessee as
to contribution, reimbursement, use of the Equipment or the Collateral, or
otherwise. Lessor shall have no duty to see any allocation of use or benefits of
the Equipment or Collateral, regardless of any notice or request from any
Co-Lessee, all relations between or among Co-Lessees being an internal matter
for them and not for Lessor.

 

24.                               ADDITIONAL PROVISIONS. The schedules and
exhibits attached hereto and any riders signed by the parties hereto and
attached hereto are hereby incorporated by reference.

 

This space intentionally left blank

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Master Lease Agreement to
be duly executed, all as of the date first above written.

 

 

LESSOR:

 

 

 

Eastward Fund Management, LLC

 

 

 

 

By:

/s/ Dennis P. Cameron

 

 

 

Authorized Person

 

 

 

 

 

CO-LESSEES:

 

 

 

Organogenesis Inc.

 

 

 

By:

 

 

 

Timothy M. Cunningham

 

Title:

Chief Financial Officer

 

 

 

Prime Merger Sub, LLC

 

 

 

By:

 

 

 

Timothy M. Cunningham

 

Title:

Treasurer

 

[Signature Page to Master Lease]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Master Lease Agreement to
be duly executed, all as of the date first above written.

 

 

LESSOR:

 

 

 

Eastward Fund Management, LLC

 

 

 

 

By:

 

 

 

 

Authorized Person

 

 

 

 

 

CO-LESSEES:

 

 

 

Organogenesis Inc.

 

 

 

By:

/s/ Timothy M. Cunningham

 

 

Timothy M. Cunningham

 

Title:

Chief Financial Officer

 

 

 

Prime Merger Sub, LLC

 

 

 

By:

/s/ Timothy M. Cunningham

 

 

Timothy M. Cunningham

 

Title:

Treasurer

 

[Signature Page to Master Lease]

 

--------------------------------------------------------------------------------



 

Exhibit 1

 

RENTAL SCHEDULE AND ACCEPTANCE CERTIFICATE NO. 653-  
(the “Rental Schedule”)

 

DATED AS OF                     , 20   TO MASTER LEASE AGREEMENT NO. 653
DATED AS OF April     , 2017 (the “Master Lease”)

 

LESSOR:

Eastward Fund Management, LLC

CO-LESSEES:

Organogenesis Inc.

 

432 Cherry Street

 

85 Dan Rd.

 

West Newton, MA 02465

 

Canton, MA 02021

 

 

 

 

 

 

 

Prime Merger Sub, LLC

 

 

 

85 Dan Rd.

 

 

 

Canton, MA 02021

 

1.                                      LEASE TERM, PAYMENT DATES

 

This Rental Schedule between Lessor and Lessee incorporates by reference the
terms and conditions of the Master Lease. Lessor hereby leases to Lessee and
Lessee hereby leases from Lessor those items of Equipment described in Section 2
of this Rental Schedule for the Term and at the Interim Term Rent and Basic Rent
payable on the Payment Dates hereinafter set forth in Section 3 of this Rental
Schedule, on the terms and conditions set forth herein and in the Master Lease.

 

2.                                      EQUIPMENT DESCRIPTION

 

See attached Schedule A.

 

The Total Equipment Cost is $                

 

3.                                      BASIC RENT

 

Interim Term Rent Per Month for Interim Term months 1 through and including 24:
$                       [interest at 10.5% per annum]

 

Basic Rent Per Month for Primary Term months 25 through and including 60:
$                    [3.2221% of Total Equipment Cost]

 

Additional Final Payment pursuant to Section 19(a) of the Master Lease is due
with the final payment of Basic Rent in the amount of: $                 [6.5%
of Total Equipment Cost].

 

The first payment of Interim Term Rent is due and payable on                and
is payable monthly in advance thereafter on the first Business Day of each month
during the Interim Term (each, an “Interim Term Rent Payment Date”) to and
including the Interim Term Rent Payment Date of                     [24 months].
Lessor and Lessee agree that if the Interim Term Commencement Date is any day
prior to the first Interim Term Rent Payment Date, an additional Interim Term
Rent payment for the period between the Interim Term Commencement Date and the
first Interim Term Rent Payment Date, calculated at the daily rate set forth
above in the amount of $                    shall be due on the Interim Term
Commencement Date. The first payment of Basic Rent is due and payable
on                            , 201   and is payable monthly in advance
thereafter on the first Business Day of each month during the Primary Term
(each, a “Basic Rent Payment Date”) to and including the Basic Rent Payment Date
                           , 20   [36 months].

 

4.                                      TERM COMMENCEMENT

 

Interim Term: 24 months

 

--------------------------------------------------------------------------------



 

Primary Term: 36 months

 

The Interim Term Commencement Date of this Rental Schedule is        , 201  .
The Primary Term Commencement Date of this Rental Schedule is        , 201  .
The Primary Term Expiration Date is               , 201   .

 

5.                                      ACCEPTANCE CERTIFICATE

 

Lessee hereby represents, warrants and certifies (a) that the Equipment
described herein has been delivered to and inspected by Lessee, is in good
order, repair and condition, and is of a size, design, capacity and manufacturer
acceptable and satisfactory to Lessee and is unconditionally and irrevocably
accepted for lease by Lessee under this Rental Schedule and the Master Lease as
incorporated herein by reference, as of the Interim Term Commencement Date set
forth above; and (b) the representations and warranties of Lessee set forth in
the Master Lease are true and correct as of the date hereof.

 

6.                                      ENTIRE AGREEMENT, MODIFICATION AND
WAIVERS, EXECUTION IN COUNTERPARTS.

 

Capitalized terms not defined herein shall have the meanings assigned to them in
the Master Lease. To the extent any of the terms and conditions set forth in
this Rental Schedule conflict with or are inconsistent with the Master Lease,
this Rental Schedule shall govern and control. No amendment, modification or
waiver of this Rental Schedule or the Master Lease will be effective unless
evidenced by a writing signed by the party to be charged. This Rental Schedule
may be executed in counterparts, all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF the parties hereto have caused this Rental Schedule and
Acceptance Certificate 653-   to be executed and delivered by their duly
authorized representatives as of the date first above written.

 

LESSOR

 

CO-LESSEES

 

 

 

Eastward Fund Management, LLC

 

Organogenesis Inc.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 Authorized Person

 

Title:

Chief Financial Officer

 

 

 

 

 

Prime Merger Sub, LLC

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------



 

Exhibit 2

 

Collateral

 

For purposes of the Master Lease, “Collateral” means all of Lessee’s right,
title and interest in and to and upon all Lessee’s tangible and intangible
assets, now owned or hereafter acquired and wherever located, including, without
limitation, all of the following property and interests in property of Lessee:

 

(a)                                 all of Lessee’s tangible personal property,
including without limitation all present and future goods, inventory and
equipment (including items of equipment which are or become fixtures), computer
hardware and software, now owned or hereafter acquired and all of Lessee’s real
property, including leasehold interests, now owned or hereafter acquired;

 

(b)                                 all of Lessee’s intangible personal
property, including, without limitation, all present and future accounts,
securities, contract rights, permits, general intangibles (including
Intellectual Property (as defined below)), chattel paper, investment property,
documents, instruments, deposit accounts, letter-of-credit rights, rights to the
payment of money or other forms of consideration of any kind, tax refunds,
insurance proceeds (including, without limitation, proceeds of any life
insurance policy), now owned or hereafter acquired, and all intangible and
tangible personal property relating to or arising out of any of the foregoing;

 

(c)                                  all of Lessee’s present and future
government contracts and rights thereunder and the related government accounts
and proceeds thereof, now or hereafter owned or acquired by Lessee; provided,
however, that Lessor shall not have a security interest in any rights under any
government contract of Lessee or in the related government account where the
taking of such security interest would be a violation of an express prohibition
contained in such government contract (for purposes of this limitation, the fact
that a government contract is subject to, or otherwise refers to, Title 31, §
203 or Title 41, § 15 of the United States Code shall not be deemed an express
prohibition against assignment thereof) or is prohibited by Applicable Law; and

 

(d)                                 any and all additions to any of the
foregoing, and any and all replacements, products and proceeds (including
insurance proceeds) of any of the foregoing.

 

“Intellectual Property” means:

 

(a)                                 Any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, including source code
and object code, now or hereafter existing, created, acquired or held
(collectively, the “Copyrights”);

 

(b)                                 Any and all trade secrets, know-how, and any
and all intellectual property rights in computer software and computer software
products, including source code and object code, in development or embodied in
products, now or hereafter existing, created, acquired or held;

 

(c)                                  Any and all design rights which may be
available to Lessee now or hereafter existing, created, acquired or held;

 

(d)                                 All patents, patent applications and like
protections including, without limitation, improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same (collectively, the “Patents”), and all inventions and innovation,
regardless of whether patentable or unpatentable;

 

(e)                                  Any trademark and service mark rights,
slogans, trade dress, and tradenames, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Lessee connected with and symbolized by such
trademarks (collectively, the “Trademarks”);

 

(f)                                   All mask works or similar rights available
for the protection of semiconductor chips, now owned or hereafter acquired
(collectively, the “Mask Works”); and

 

--------------------------------------------------------------------------------



 

(g)                                  All amendments, extensions, renewals and
extensions of any of the Copyrights, Trademarks, Patents, or Mask Works.

 

Notwithstanding the foregoing, Collateral shall not include any Excluded Assets.

 

--------------------------------------------------------------------------------